Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.22AB

 

 

TWENTY-SEVENTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This TWENTY-SEVENTH AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Comcast Cable Communications Management, LLC
(“Customer”). The Effective Date of this Amendment is the date last signed
below.  CSG and Customer entered into a certain CSG Master Subscriber Management
System Agreement (CSG document #2501940) with an effective date of March 1, 2013
(the “Agreement”) and now desire to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment. If the terms and conditions
set forth in this Amendment shall be in conflict with the Agreement, the terms
and conditions of this Amendment shall control. Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement. Upon execution of
this Amendment by the Parties, any subsequent reference to the Agreement between
the Parties shall mean the Agreement as amended by this Amendment. Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

WHEREAS, the Agreement, Schedule F, Fee Schedule, Section IV., Ancillary
Products and Services, Subsection A., titled “Ancillary Services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services,” Subsection
20., titled “Environment Refresh Process,” as more particularly described in the
Twentieth Amendment to the Agreement (CSG #4109237), includes Customer having
access to one or more training system principal agents (“SPAs”) in Customer’s
QAVA test environment; and

 

WHEREAS, Customer and CSG, pursuant to mutual discussions and agreement, desire
to amend the Agreement to remove the additional requirement of CSG allowing
Customer access to one or more new training system principal agents (“SPAs”) in
Customer’s QAVA test environment.

 

NOW, THEREFORE, CSG and Customer agree to the following as of the Effective
Date:

 

1.   Customer and CSG agree to remove the following section from the Agreement:

 

Description of Item/Unit of Measure

Frequency

Fee

20.Environment Refresh Process (Note 2)

 

 

a)Support/Maintenance Fees (per SPA) (Note 1)

*********

$*********

Note 1: Design, development, set-up, configuration and implementation services
and lead times will be set forth in a mutually agreeable Statement of Work.

Note 2: Customer may utilize the refresh capabilities up to a maximum of ****
(*) times per ******** ****.  Any additional requests will require a mutually
agreeable Statement of Work between the parties.  Refreshes cannot be *******
**** to the **** ******** ****.”

 

2.   Schedule F, Section IV., Ancillary Products and Services, Subsection A.,
titled “Ancillary Services for Non-Rated Video and Non-Rated High-Speed Data and
Residential Voice Services,” Subsection 20., is hereby amended to read
“Intentionally Left Blank”.

 

3.   CSG is no longer obligated to provide, and Customer is no longer obligated
to pay CSG for the Fees related to the Environment Refresh Project.  Any
services related to the Environment Refresh Project actually rendered by CSG and
accepted by Customer prior to the Effective Date of this Amendment shall be
invoiced by CSG and paid for by Customer in accordance with the terms and
conditions of the Agreement.

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Jeur Abeln

 

By:  /s/ Gregory L. Cannon

 

Name: Jeur Abeln

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President Procurement

 

Title:  SVP, Secretary & General Counsel

 

Date:  4-18-2017

 

Date:  4/3/17

 